W. Allen, J.
The plaintiff admits that the vote of the defendant society of November 15, 1881, authorizing its standing committee to employ counsel, and under which the committee employed him, was void, and gave no authority to the committee; and that the committee had no authority except what was given to them by the by-law of the society. The by-law, after specifying certain particular powers and duties of *476the committee, none of which affect this case, proceeds, “and generally to manage the business of the society, expending only such sums of money as the society shall place at their disposal.” Whatever authority the committee might have had by implication from their general powers or from their charge generally to manage the business of the society, to employ counsel on the credit of the society is expressly excluded by the last clause. The prohibition against spending any sums of money except such as the society shall place at their disposal is also a prohibition against incurring debts without the action of the society. It is not contended that the society has consented to the services. Although rendered nominally for it, they were without its authority, and adversely to it. Judgment affirmed.